Citation Nr: 0902093	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-27 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a 10 percent evaluation for multiple, non-
compensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel




INTRODUCTION

The veteran had active service from April 1995 through May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDING OF FACT

At no time have the veteran's two service-connected 
disabilities been shown to interfere with his ability to 
work.


CONCLUSION OF LAW

A 10 percent evaluation for multiple noncompensable service-
connected disabilities is not warranted. 38 C.F.R. § 3.324 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, a 10 percent evaluation may be assigned, 
but not in combination with any other rating. 38 C.F.R. § 
3.324.

Effective June 28, 1999, the veteran was service connected, 
at a noncompensable rate, for restrictive lung defect 
secondary to chest wall defect and fractured right ribs III 
through X.  See May 2000 rating decision.  Effective 
September 3, 2003, the 


veteran was also service connected, at a noncompensable rate, 
for status post fracture of the right fifth metatarsal.  See 
June 2004 rating decision.  In the December 2007 decision, 
the Board denied compensable ratings for both disabilities.  
The veteran is, therefore, presently separately service-
connected for two disabilities, which have been deemed non-
compensable under the rating schedule.  The question becomes 
whether the disabilities are of such character as to clearly 
interfere with the veteran's normal employability such that a 
10 percent rating may be assigned under 38 C.F.R. § 3.324.

At no time throughout the course of this appeal has the 
veteran contended that he is unemployable due to his service-
connected disabilities.  At the time of his March 2000 VA 
respiratory examination, the veteran reported that he "is 
very active" and "does not have any medical problems."  He 
also reported being involved in "strenuous exercises like 
swimming, jogging, and softball without any evidence of 
distress."

In June 2002, the veteran was employed part time and a 
student.  An August 2002 note documents abdominal pain, which 
caused him to leave work early.  In August 2003, he reported 
pain in his feet that worsened with standing.   See VA 
clinical notes.

At the time of his September 2003 VA respiratory examination, 
the veteran reported shortness of breath after climbing two 
flights of stairs and after walking a mile.  Prolonged 
walking also caused pain in his foot.

In April 2004, the veteran was employed full-time as a 
surgical technician. See April 2004 VA bones examination.  He 
again reported discomfort in his foot after prolonged walking 
and standing, which is required in his job.  The examiner 
noted that this discomfort is alleviated with rest and does 
not affect any activities of daily living, nor does it 
require him to miss work.

The veteran has not submitted any evidence that suggests that 
his service-connected disabilities interfere with his 
employability.  The one and only record in the file 


showing that he missed a half day from work notes that it was 
due to abdominal pain, not due to his service-connected 
disabilities.  Because there is no evidence that the 
veteran's service-connected disabilities interfere with his 
ability to work, it must be concluded that they are not shown 
to be of such character as to clearly interfere with normal 
employability.

The weight of the evidence is against the veteran's claim and 
a 10 percent evaluation for multiple noncompensable service- 
connected disabilities is not warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his  claims. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  



The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in January 2008 informing him of 
what was necessary to establish his 38 C.F.R. § 3.324 claim, 
what evidence he was expected to provide, and what VA would 
obtain on his behalf.  A supplemental statement of the case 
was issued in August 2008. This letter and subsequent 
readjudication of the appeal satisfied the requirements of 38 
C.F.R. § 3.159(b)(1), as well as the requirements of Dingess 
v. Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date.  VA's duty to 
notify the veteran was met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, post-service treatment records, 
and several VA examination reports have been associated with 
the claims folder.  The veteran cancelled his request for a 
hearing, so no transcript is of record.  The veteran has not 
notified VA of any additional relevant evidence.  

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted.


ORDER

A10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


